Case 3:20-cv-02096-LAB-MSB Document 10 Filed 01/04/21 PageID.139 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                   SOUTHERN DISTRICT OF CALIFORNIA
10 THE ESTATE OF ELISA SERNA, et               Case No. 20cv2096-LAB-MSB
11 al.,
                                               ORDER GRANTING EX PARTE
12                    Plaintiffs,              MOTION FOR LEAVE TO FILE
                                               FIRST AMENDED COMPLAINT
13         v.                                  [Dkt. 7]
14 COUNTY OF SAN DIEGO, et al.
15                    Defendants.
16
17         On December 30, 2020, Plaintiffs moved ex parte for leave to file a
18 First Amended Complaint. (Dkt. 7.) No Defendant has filed a responsive
19 pleading or motion under Rule 12(b), (e), or (f), so Plaintiffs are entitled to
20 amend their pleading as a matter of course. Fed. R. Civ. P. 15(a)(1)(B).
21         The Motion is GRANTED. The First Amended Complaint is deemed
22 filed as of December 30, 2020. See Weiner v. Superior Court, 58 Cal. App.
23 3d 525, 529-31 (1976) (amended pleading deemed filed on date it was
24 included as exhibit to motion for leave to amend); Albano v. Shea Homes
25 Ltd. P’ship, 634 F.3d 524, 530 (9th Cir. 2011) (federal courts sitting in
26 diversity over state law claims apply state tolling rules).
27         For the convenience of the Parties and the Court, Plaintiffs are
28 ORDERED to file a clean version of the First Amended Complaint, identical

                                           1                     20cv2096-LAB-MSB
Case 3:20-cv-02096-LAB-MSB Document 10 Filed 01/04/21 PageID.140 Page 2 of 2




  1 in substance to the redlined version filed at Dkt. 7-1, no later
  2 than January 6, 2021.
  3        The County and Sheriff Gore must file their response to the First
  4 Amended Complaint on or before their deadline to respond to the now-
  5 superseded Complaint, January 20, 2021. See Fed. R. Civ. P. 15(a)(3).
  6        IT IS SO ORDERED.
  7
      DATED: January 4, 2021
  8                                          Hon. Larry A. Burns
  9                                          Chief United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2                 20cv2096-LAB-MSB
